           Case 1:19-cr-00097-DAD-BAM Document 34 Filed 10/06/20 Page 1 of 5




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00097-DAD-BAM

12                                Plaintiff,            STIPULATION TO CONTINUE OCTOBER 26,
                                                        2020 STATUS CONFERENCE TO DECEMBER
13                                                      9, 2020; ORDER

14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   DEAN RAY McLAUGHLIN,

17                                Defendant.

18
19

20          This case is set for a status conference on Wednesday, October 14, 2020. Dkt. 32. It had
21 originally been set to take place on Monday, October 26, 2020 (Dkt. 31), but for reasons stated in the

22 court’s minute order of September 24, 2020 (Dkt. 32), the court advanced the matter to October 14,

23 2020.

24          On April 17, 2020, this Court issued General Order 617, which suspended all jury trials in the
25 Eastern District of California scheduled to commence before June 15, 2020, and allowed district judges
26 to continue all criminal matters to a date after June 1. This and previous General Orders were entered to

27 address public health concerns related to COVID-19. On May 13, 2020, this Court issued General

28                                                      1
            Case 1:19-cr-00097-DAD-BAM Document 34 Filed 10/06/20 Page 2 of 5




 1 Order 618, which superseded General Order 617 and extended the court’s “judicial emergency for an

 2 additional one-year period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c)

 3 until May 2, 2021.”

 4           Although the General Orders address the district-wide health concern, the Supreme Court has

 5 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 6 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 7 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 8 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
 9 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

10 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

11 or in writing”).

12           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

14 justice continuances are excludable only if “the judge granted such continuance on the basis of his

15 findings that the ends of justice served by taking such action outweigh the best interest of the public and

16 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

17 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

18 the ends of justice served by the granting of such continuance outweigh the best interests of the public
19 and the defendant in a speedy trial.” Id.

20           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

21 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

22 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

23 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

24 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

25 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
26 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

27 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

28                                                         2
           Case 1:19-cr-00097-DAD-BAM Document 34 Filed 10/06/20 Page 3 of 5




 1 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 2          In light of the societal context created by the foregoing, this Court should consider the following

 3 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 4 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 5 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 6 (noting any pretrial continuance must be “specifically limited in time”).

 7                                               STIPULATION

 8          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 9 United States Attorney Brian W. Enos, counsel for the government, and David A. Torres, counsel for

10 defendant Dean Ray McLaughlin (“defendant”), that this action’s Wednesday, October 14, 2020 status

11 conference be continued to Wednesday, December 9, 2020, at 1:00 p.m. The parties likewise ask the

12 court to endorse this stipulation by way of formal order.

13          The parties base this stipulation on good cause. Specifically,

14          1. The government sent a plea offer in the form of a written plea agreement to the defense early

15              this year. The defense is and has been considering the government’s offer, and the defense

16              has determined that it is in defendant’s best interest to be psychologically examined prior to

17              providing the government with his response. On this end, defendant met with a psychologist

18              in July 2020, although a formal report has not yet been prepared and distributed.

19          2. Although defendant’s psychological analysis is complete, the logistical hurdles presented by

20              the pandemic has prevented the defense from completing its evaluation of government’s plea

21              offer through the point of being able to determine the extent this matter will need to be set for

22              trial, or alternatively can be resolved through defendant’s change of plea. This evaluation

23              may require further defense access to electronic evidence in this case, as provided by relevant

24              provisions of the Adam Walsh Act. The defense had previously anticipated being able to

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
           Case 1:19-cr-00097-DAD-BAM Document 34 Filed 10/06/20 Page 4 of 5




 1             complete its evaluation in this regard within the next two weeks. Since the filing of the

 2             parties’ last stipulation, however, defense counsel has had four trials set in state court which

 3             are expected to conclude by early December 2020. If the parties are able to resolve this case

 4             beforehand, they will execute and file a plea agreement and ask the court to set a change of

 5             plea hearing. If not, they will be prepared to select a trial date at the continued status

 6             conference.

 7          3. If defendant accepts the government’s plea offer, the parties agree that he may need up to

 8             sixty (60) days from the execution and filing of the plea agreement by which to get his affairs

 9             in order prior to entering his change of plea in court and through a Rule 11 colloquy.

10          4. The parties therefore stipulate that the period of time from October 14, 2020, through

11             December 9, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

12             3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the

13             parties’ request on the basis of the Court’s finding that the ends of justice served by taking

14             such action outweigh the best interest of the public and the defendant in a speedy trial.

15          IT IS SO STIPULATED.

16

17    Dated: October 5, 2020                                  MCGREGOR W. SCOTT
                                                              United States Attorney
18
19                                                      By: /s/ Brian W. Enos
                                                            Brian W. Enos
20                                                          Assistant United States Attorney
21
                                                           (As authorized 10/6/20)
22
     Dated: October 6, 2020                       By:      /s/ David A. Torres
23                                                         David A. Torres, Esq.
                                                           Attorney for Defendant
24                                                         Dean Ray McLaughlin
25
26

27

28                                                        4
           Case 1:19-cr-00097-DAD-BAM Document 34 Filed 10/06/20 Page 5 of 5




 1                                                  ORDER

 2          IT IS ORDERED that the status hearing currently set for October 26, 2020 at 1:00 pm is

 3 continued until December 9, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from October 14, 2020 through

 5 December 9, 2020 is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 6 and (iv) because it results from a continuance granted by the Court at the parties’ request on the basis of

 7 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
        Dated:    October 6, 2020                            /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       5
